DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7-13-21 and 12-3-21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being fully anticipated by Huang (US20170227734).

Re claim 1, Huang teaches for example in fig. 5 and 13, an optical imaging system, comprising: a first lens (310) comprising a positive refractive power (Table 5); a second (320) lens comprising a negative refractive power (Table 5); a third lens (330) comprising a negative refractive power (Table 5); a fourth lens (340) comprising a negative refractive power (Table 5); a fifth lens (350); a sixth lens (360); and a seventh lens (370), wherein the first lens to the seventh lens are sequentially disposed from an object side to an imaging plane (fig. 5), wherein the optical imaging system satisfies the following expression: Nd2<1.67 (Table 5) where Nd2 represents a refractive index of the second lens.

Re claim 8, Huang teaches for example in fig. 5 and 13, an optical imaging system, comprising: a first lens (710) comprising a positive refractive power (Table 13); a second lens (720) comprising a negative refractive power (Table 13); a third lens (730) comprising a negative refractive power (Table 13); a fourth lens (740) comprising a negative refractive power (Table 13); a fifth lens (750); a sixth lens (760) comprising a negative refractive power (Table 13); and a seventh lens (770) comprises a convex object-side surface (para. 0174) along an optical axis and a convex image-side surface along the optical axis (fig. 13; wherein the examiner interprets the periphery of 770 to be convex and along the optical axis), wherein the first lens to the seventh lens are sequentially disposed from an object side to an imaging plane (fig. 13).

Re claim 3, Huang further teaches for example in fig. 5 and 13, the optical imaging system satisfies the following expression: 0.1<f/(Img HT)<2.5 (para. 0127)  where f represents the overall focal length of the optical imaging system, and IMG HT represents a half diagonal length of the imaging plane.

Re claim 4, Huang further teaches for example in fig. 5 and 13, the optical imaging system satisfies the following expression: 1.5<Nd5<1.7 (Table 5) where Nd5 represents a refractive index of the fifth lens.

Re claim 5, Huang further teaches for example in fig. 5 and 13, the optical imaging system satisfies the following expression: 1.6<Nd7 (Table 5) where Nd7 represents a refractive index of the seventh lens.

Re claim 6, Huang further teaches for example in fig. 5 and 13, the optical imaging system satisfies the following expression: −70<f5/f<70 (Table 5) where f represents the overall focal length of the optical imaging system, and f5 represents a focal length of the fifth lens.

Re claim 9, Huang further teaches for example in fig. 5 and 13, each of the first to seventh lenses have an aspheric surface (para. 0168-0174).

Re claim 10, Huang further teaches for example in fig. 5 and 13, the first lens comprises a convex object-side surface having a most convex point of the optical imaging system and wherein the second lens has a concave image-side surface having a most concave point of the optical imaging system (fig. 13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US20170227734).

Re claim 2, supra claim 1.
 But, the instant prior art of record fails to explicitly teach satisfying all of the claimed numerical expressions.
However, due to the nature of optics, the process of lens design includes manipulation of variables such as the number of lenses, the placement of apertures, the surface types of the lenses, the refractive powers of the lenses, the surface parameters of the lens surfaces, the spacings between the lenses, the center thicknesses of the lenses, the index of refraction of the lenses, the lens surface radii, the material of construction of the lenses, and other shape concerns in order to make a lens system meet its particular utility. This manipulation would normally be considered routine experimentation since the results are well known optics equations at the time the invention was filed (unless the particular range of values meets secondary, specific considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Furthermore, this would provide the predictable result of increasing optical performance and limiting optical variations and aberrations, as taught by Huang (para. 0060).

Re claim 7, supra claim 1.
 But, the instant prior art of record fails to explicitly teach satisfying all of the claimed numerical expressions.
However, due to the nature of optics, the process of lens design includes manipulation of variables such as the number of lenses, the placement of apertures, the surface types of the lenses, the refractive powers of the lenses, the surface parameters of the lens surfaces, the spacings between the lenses, the center thicknesses of the lenses, the index of refraction of the lenses, the lens surface radii, the material of construction of the lenses, and other shape concerns in order to make a lens system meet its particular utility. This manipulation would normally be considered routine experimentation since the results are well known optics equations at the time the invention was filed (unless the particular range of values meets secondary, specific considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Furthermore, this would provide the predictable result of increasing optical performance and limiting optical variations and aberrations, as taught by Huang (para. 0060).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	11-3-22